Exhibit 10.4 BIOCARDIA, INC. (f/k/a TIGER X MEDICAL, INC.) INDEMNIFICATION AGREEMENT This Indemnification Agreement (this “ Agreement ”) is dated as of (the “ Effective Date ”), and is between BioCardia, Inc., a Delaware corporation (the “ Company ”), and (“ Indemnitee ”). RECITALS A.Indemnitee’s service to the Company substantially benefits the Company. B.Individuals are reluctant to serve as directors or officers of corporations or in certain other capacities unless they are provided with adequate assurance of protection through insurance or indemnification against the risks of claims and actions against them arising out of such service. C.Indemnitee does not regard the protection currently provided by applicable law, the Company’s governing documents and any insurance as adequate under the present circumstances, and Indemnitee may not be willing to serve as a director or officer without additional protection. D.In order to induce Indemnitee to continue to provide services to the Company, it is reasonable, prudent and necessary for the Company to contractually obligate itself to indemnify, and to advance expenses on behalf of, Indemnitee as permitted by applicable law. E.This Agreement is a supplement to and in furtherance of the indemnification provided in the Company’s certificate of incorporation, bylaws and applicable law, and any resolutions adopted pursuant thereto, and this Agreement shall not be deemed a substitute therefor, nor shall this Agreement be deemed to limit, diminish or abrogate any rights of Indemnitee thereunder. The parties therefore agree as follows: 1.
